 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    AKHEEM DESHAVIER WILLIAMS,                         Case No. 1:17-cv-00816-DAD-BAM
12                        Plaintiff,                     ORDER DIRECTING PLAINTIFF TO FILE A
                                                         SINGLE AMENDED COMPLAINT
13            v.
                                                         (ECF Nos. 32, 33, 34, 35, 36, 37, 39)
14    PATRICK JORDAN, LARRY LEEDS,
      JONATHAN RIVERA, and STEVEN                        THIRTY (30) DAY DEADLINE
15    SITTER,
16                        Defendants.                    ORDER DENYING MOTION TO ACCEPT
                                                         AMENDED COPLAINT AS SECOND
17                                                       AMENDED COMPLAINT
18                                                       (ECF No. 33)
19
                                                         ORDER DENYING MOTION TO SCREEN
20                                                       COMPLAINT OR REASSIGN MATTER
21                                                       (ECF No. 39)
22
            Plaintiff Akheem Deshavier Williams (“Plaintiff”) is proceeding pro se and in forma
23
     pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed his initial complaint
24
     on June 19, 2017. (ECF No. 1.)
25
            On October 22, 2017, after mailings from the Court were returned as undeliverable, the
26
     Court issued findings and recommendations to dismiss Plaintiff’s Complaint based on Plaintiff’s
27
     failure to prosecute. (ECF No. 4.) On January 8, 2018, Plaintiff appeared in person at the office
28
                                                         1
 1   of the Clerk of the Court and discovered that Plaintiff’s incorrect address was a result of his name

 2   being incorrectly entered on the docket. (ECF No. 5.) This error was corrected, and the Court

 3   vacated the findings and recommendations to dismiss Plaintiff’s case. (Id.) Having corrected the

 4   error, the Court advised Plaintiff that it would screen his initial complaint and direct the United

 5   States Marshal to serve his complaint only after the Court determined that it contains cognizable

 6   claims for relief against the named defendants. (Id.) The Court informed Plaintiff that it had many

 7   such cases pending and it would screen his complaint in due course. (Id.)

 8          A.      Plaintiff’s Piecemeal Filings

 9          Plaintiff subsequently filed multiple documents with the Court in an effort to supplement

10   or amend his initial complaint. (ECF Nos. 7, 12, 14, 16, 20, 21, 23, 25, 26, 27, 30.) Accordingly,

11   on October 9, 2018, the Court issued an order directing Plaintiff to file a single amended complaint

12   (ECF No. 31.) The Court explained that Plaintiff was not permitted to amend his complaint in a

13   piecemeal fashion and, if Plaintiff wished to add, omit, or correct information in the operative

14   complaint, he must file an amended or supplemental complaint that is complete within itself. (Id.)

15   Plaintiff was instructed that his amended complaint must not to exceed twenty-five (25) pages in

16   length. The Court further instructed Plaintiff that his amended complaint must not to exceed

17   twenty-five (25) pages in length and must be clearly identified as “Second Amended Complaint.”

18   (Id.) Plaintiff was cautioned that failure to comply would result in the action being dismissed for

19   failure to obey a court order. (Id.)

20          On October 29, 2018, Plaintiff filed a document titled Amended Complaint that was twenty-
21   six (26) pages in length. (ECF No. 32.) On November 2, 2018, Plaintiff filed a motion requesting

22   that the Court accept the Amended Complaint as the Second Amended Complaint as Plaintiff had

23   failed to follow the Court’s directive to clearly identify his amended complaint as “Second

24   Amended Complaint.” (ECF No. 33.) The same day, Plaintiff lodged a separate document

25   consisting of three (3) pages, including the first page of a civil rights complaint form labeled

26   “Second Amended Complaint” followed by two pages of purported corrections to the previously-
27   filed amended complaint. (ECF No. 34.) Plaintiff then submitted three additional filings totaling

28   thirteen (13) pages which appear to attempt to add, modify, or omit claims and factual allegations
                                                       2
 1   from his Second Amended Complaint. (ECF Nos. 35, 36, 37.) On February 26, 2019, Plaintiff

 2   filed a motion requesting that the Court screen his complaint or reassign this matter to a new

 3   magistrate judge. (ECF No. 39.)

 4             B.     Plaintiff Must File A Single Amended Complaint

 5             Plaintiff requests that the court screen his complaint, yet Plaintiff continues to make

 6   piecemeal allegations in numerous filings (Doc. 32, 34, 35, 36, 37) after being informed that the

 7   Court can only consider a single amended complaint (Doc. 31). The Court cannot screen piecemeal

 8   allegations and must instead have a single complaint that is complete within itself. See Fed.R.Civ.P.

 9   7; E.D. Cal. L.R. 220. Because, again, it remains entirely unclear which claims Plaintiff intends to

10   pursue, the court will permit Plaintiff a final opportunity to file a single amended complaint. No

11   further "notices" shall be permitted as this is Plaintiff's final opportunity to comply with the Court's

12   orders.

13             Plaintiff’s amended complaint shall clearly set forth the claims and allegations against each

14   defendant and also adhere to the following requirements:

15             Any amended complaint must identify as a defendant only persons who personally

16   participated in a substantial way in depriving him of a federal constitutional right. Johnson v. Duffy,

17   588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a constitutional

18   right if he does an act, participates in another’s act or omits to perform an act he is legally required

19   to do that causes the alleged deprivation). It must also contain a caption including the names of all

20   defendants. Fed. R. Civ. P. 10(a).
21             The allegations must be set forth in numbered paragraphs. Fed. R. Civ. P. 10(b). Plaintiff

22   may join multiple claims if they are all against a single defendant. Fed. R. Civ. P. 18(a). If plaintiff

23   has more than one claim based upon separate transactions or occurrences, the claims must be set

24   forth in separate paragraphs. Fed. R. Civ. P. 10(b).

25             Any amended complaint must be written or typed so that it so that it is complete in itself

26   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
27   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the

28   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114 F.3d
                                                          3
 1   1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter being

 2   treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967)).

 3            Finally, the court cautions plaintiff that failure to comply with the Federal Rules of Civil

 4   Procedure, this court’s Local Rules, or any court order will result in this action being dismissed.

 5   See E.D. Cal. L.R. 110.

 6            Accordingly, IT IS HEREBY ORDERED that:

 7            1.     Plaintiff’s motion requesting that the Court accept the Amended Complaint as the

 8   Second Amended Complaint (ECF No. 33) is DENIED;

 9            2.     Plaintiff’s motion requesting that the Court screen his complaint or reassign this

10   matter (ECF No. 39) is DENIED;

11            3.     The Clerk’s Office shall send Plaintiff a civil rights complaint form;

12            4.     Within thirty (30) days from the date of service of this order, Plaintiff shall file a

13   single amended complaint;

14            5.     Plaintiff shall clearly identify the amended complaint as “Second Amended

15   Complaint” and refer to the case number;

16            6.      Plaintiff’s amended complaint shall not exceed twenty-five (25) pages in length;

17   and

18            7.     If Plaintiff fails to comply with this order, the action will be dismissed for

19   failure to obey a court order.

20
     IT IS SO ORDERED.
21

22         Dated:   March 1, 2019                              /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        4
